         Case 1:20-cv-01170-DAE Document 9 Filed 07/30/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION


JISHA JAGANATHAN,                          §     No. 1:20-CV-1170-DAE
                                           §
      Plaintiff,                           §
                                           §
v.                                         §
                                           §
GILLESPIE COUNTY SHERIFF’S                 §
DEPARTMENT et al.,                         §
                                           §
      Defendants.                          §

     ORDER TO SHOW CAUSE AND SETTING SANCTIONS HEARING

             Before the Court is the status of this case. On July 2, 2021, the Court

notified counsel for both parties by email of an in-person status conference,

scheduled for July 29, 2021 at 9:00 a.m. in Courtroom 1 of the federal courthouse

in Austin, Texas. (Dkt. # 16.) Charles Frigerio (“Frigerio”) appeared at the status

conference as counsel for Defendants Gillespie County, and its Sheriff’s

Department (“Defendants”). The Courtroom Deputy reached Wilvin Carter

(“Carter”), counsel for Plaintiff Jisha Jaganathan (“Plaintiff”) by phone at the time

of the hearing, but he did not appear.

             Rule 16 states that, if a party fails to appear at a pretrial conference,

the Court may, on motion of the opposing party or on its own, “issue any just


                                           1
          Case 1:20-cv-01170-DAE Document 9 Filed 07/30/21 Page 2 of 4




orders, including those authorized by Rule 37(b)(2)(A)(ii)–(vii).” Fed. R. Civ. P.

16(f)(l)(A). The cited provisions in Rule 37 permit the following sanctions, among

others:

             • prohibiting the disobedient party from supporting or opposing

                 designated claims or defenses, or from introducing designated

                 matters in evidence;

             • striking pleadings in whole or in part;

             • staying further proceedings until the order is obeyed;

             • dismissing the action or proceeding in whole or in part;

             • rendering a default judgment against the disobedient party; and

             • treating as contempt of court the failure to obey an order.

Fed. R. Civ. P. 37(b)(2)(A). In addition, Rule 16(f) requires the Court, “[i]nstead

of or in addition to any other sanction,” to “order the party, its attorney, or both to

pay the reasonable expenses—including attorney’s fees—incurred because of [the

failure to appear], unless the noncompliance was substantially justified or other

circumstances make an award of expenses unjust.” Fed. R. Civ. P. 16(f)(2).

             Therefore, in light of Carter’s non-appearance at the status conference

without prior notice to the Court, the Court ORDERS the following:

             1. On or before Tuesday, August 3, 2021, Carter must SHOW

                 CAUSE as to why he did not notify the Court in advance of his

                                           2
         Case 1:20-cv-01170-DAE Document 9 Filed 07/30/21 Page 3 of 4




                non-appearance at the July 29, 2021 status conference. The Court

                will consider all available sanctions under Rules 16 and 37 in light

                of Carter’s response or non-response to this Show Cause Order.

             2. This case is set for an in-person SANCTIONS HEARING before

                Senior U.S. District Judge David A. Ezra in Courtroom 5, on the

                Third Floor of the John H. Wood, Jr. United States Courthouse,

                655 E. Cesar E. Chavez Boulevard, San Antonio, TX, on

                Thursday, August 5, 2021 at 9:00 AM.

             3. The Court ORDERS that Carter must appear in-person at the

                hearing in San Antonio to resolve the sanctions issue, regardless of

                whether he still represents Plaintiff at that time.

             4. Frigerio shall prepare—but need not file—a bill of costs for the

                Court’s consideration at the sanctions hearing.

             The Court also reminds Carter and Plaintiff that “Rule 41(b)

authorizes the district court to dismiss an action sua sponte for failure to prosecute

or comply with a court order.” Griggs v. S.G.E. Mgmt., L.L.C., 905 F.3d 835, 844

(5th Cir. 2018); Fed. R. Civ. P. 41(b). Failure to respond to this Order could result

in dismissal of this case without prejudice. Id.




                                          3
Case 1:20-cv-01170-DAE Document 9 Filed 07/30/21 Page 4 of 4




   IT IS SO ORDERED.

   DATED: July 30, 2021, Austin, Texas.




                           David Alan Ezra
                           Senior United States District Judge




                             4
